Citation Nr: 1123979	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  05-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, as secondary to service-connected pancreatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 RO decision.  The Board remanded this appeal twice, in December 2007 and again in November 2009 for additional evidentiary development.  Such development having been completed, the appeal is once again before the Board.


FINDING OF FACT

The Veteran's diabetes mellitus was proximately caused by and accelerated by service-connected pancreatitis.


CONCLUSION OF LAW

Service connection for diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims his diabetes mellitus, type II, is secondary to his service-connected pancreatitis, and requests service connection on this basis.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the grant of the benefit sought reached herein, however, the Board finds that an exhaustive description of the VA's responsibilities and an analysis of how they were satisfied is not required.

We note, however, that in December 2010, the Board sought a medical advisory opinion from a physician who is an expert in endocrinology, metabolism, and nutrition and who is associated with the Veterans Health Administration.  An opinion was provided in February 2011.  A copy of that opinion was provided to the veteran and his representative in March.  The letter accompanying the opinion informed the veteran and his representative that additional evidence or argument in response to the opinion could be submitted within sixty days.  In response, the Veteran's representative presented additional written argument in support of the veteran's appeal.
 
Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 

If diabetes mellitus, arteriosclerosis, or endocarditis becomes manifest to a degree of 10 percent within one year of separation from active service, then these disabilities are presumed to have been incurred during active service, even though there is no evidence of them during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  The United States Court of Veterans Appeals (Court) has held that pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has alcoholic pancreatitis, which has already been adjudicated as related to service.  His diabetes was initially identified in 2003, many years after his discharge from service.  

As noted above, a medical specialist in endocrinology reviewed the Veteran's voluminous medical records and reached the following opinion: 

In my opinion it is likely [the Veteran's] diabetes has two causes.  The first cause is his genetic predisposition for type 2 diabetes and the usual pathogenesis that occurs in such individuals.  The second cause is his chronic pancreatitis resulting in more severe insulin deficiency that if he did not have pancreatitis.  Stated another way, it is likely his diabetes was manifested earlier and is more severe because of his chronic pancreatitis.  Most patients in the general population developing type 2 diabetes are overweight or obese, resulting in insulin resistance which is part of the pathophysiology of their diabetes.  [The Veteran] was not obese in 2003 when his diabetes was diagnosed and consequently this make[s] it more likely that beta cell damage from his pancreatitis was an important etiologic component of his diabetes.  Therefore I would conclude that this patient's diabetes was caused, at least in part, by his pancreatitis.

Based upon this informed medical opinion, the Board holds that service connection for diabetes mellitus is warranted.  Because the medical expert has identified pancreatitis as an etiologic component of his diabetes and because the Veteran's diabetes was likely manifested earlier and was more severe because of his chronic pancreatitis, service connection for diabetes is warranted either on the theory of secondary service connection, or proximate causation; or alternatively, on the theory embodied in Allen, that the service-connected pancreatitis aggravated or accelerated the development of the Veteran's diabetes.  In sum, the evidence supports the Veteran's claim and service connection for diabetes is granted.


ORDER

Service connection for diabetes mellitus is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


